                           Case 4:18-cr-00618-JM Document 53 Filed 08/12/20 Page 1 of 6
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 1



                                          UNITED STATES DISTRICT COURT
                                                           Eastern District of Arkansas
                                                                        )
               UNITED STATES OF AMERICA                                 )      JUDGMENT IN A CRIMINAL CASE
                                  v.                                      )
                        CIARA BARKLEY                                     )
                                                                                   Case Number: 4:18-cr-00618-JM-2
                                                                          )
                                                                          )        USM Number: 32418-009
                                                                          )
                                                                          )         Tamera Deaver/William Shelton
                                                                          )        Defendant's Attorney
THE DEFENDANT:                                                                                                       FILED
                                                                                                               U S DISTRICT COURT
Iii' pleaded guilty to count(s)        Count 4 of Indictment                                               EASTERN DISTRICT ARKANSAS

D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.
                                                                                                          JA~ES W.
                                                                                                          By.
                                                                                                                      tJ;
                                                                                                                     AUG~
                                                                                                                            ~RK
                                                                                                                                       DEP CLERK


The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended
18 U.S.C. § 1791(a)(1)            Providing a prohibited object in prison,                                  9/9/2017                       4

                                    a Class B misdemeanor



       The defendant is sentenced as provided in pages 2 through               6          of this judgment. The sentence is imposed pursuant to
the Sentencing Refonn Act of 1984.
D The defendant has been found not guilty on count(s)
li1 Count(s)     Count 2 of Indictment                  Iii' is    Dare dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 dars of any chan_ge of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenoant must notify the court and United States attorney of material changes in economic circumstances.




                                                                          JAMES M. MOODY JR., U.S. DISTRICT JUDGE
                                                                         Name and Tide of Judge



                                                                         -~\,z. l             zP
AO 2458 (Rev. 09/19)       Case
                       Judgment      4:18-cr-00618-JM
                                in a Criminal Case         Document 53 Filed 08/12/20 Page 2 of 6
                       Sheet 4-Probation
                                                                                                                       2_ of
                                                                                                       Judgment-Page _ _                6
 DEFENDANT: CIARA BARKLEY
 CASE NUMBER: 4:18-cr-00618-JM-2
                                                             PROBATION

 You are hereby sentenced to probation for a term of:
      FIVE (5) YEARS




                                                 MANDATORY CONDITIONS
 1.  You must not commit another federal, state or local crime.
 2.  You must not unlawfully possess a controlled substance.
 3.  You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
     probation and at least two periodic drug tests thereafter, as determined by the court.
            D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                substance abuse. (check if applicable)
 4. Ill You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
 5.   D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
 6.   D You must participate in an approved program for domestic violence. (check ifapplicable)
 7.   D You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check ifapplicable)
 8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
 9. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
 10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
     fines, or special assessments.

 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
AO 24S8 (Rev. 09/19)      Case
                       Judgment  in a4:18-cr-00618-JM
                                      Criminal Case          Document 53 Filed 08/12/20 Page 3 of 6
                       Sheet 4A - Probation
                                                                                                  Judgment-Page   -~3~-        of   --~6___
DEFENDANT: CIARA BARKLEY
CASE NUMBER: 4:18-cr-00618-JM-2

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep infonned, report to the court about, and bring about improvements in your conduct and condition.
I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
       you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting pennission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must pennit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to fmd full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the pennission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or infonnant without
       first getting the pennission of the court.
12.    If the probation officer detennines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confinn that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further infonnation regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                     Date
AO 24S8 (Rev. 09/19)      Case
                       Judgment  in a4:18-cr-00618-JM
                                      Criminal Case     Document 53 Filed 08/12/20 Page 4 of 6
                       Sheet 48 - Probation
                                                                                            Judgment-Page    4    of   -~6_ _
DEFENDANT: CIARA BARKLEY
CASE NUMBER: 4:18-cr-00618-JM-2

                                          ADDITIONAL PROBATION TERMS
 14) The first sixty (60) days of probation will be spent under house arrest.

 15) The defendant will be subject to random drug tests to be administered by the probation office in the district in which
 she is being supervised. The defendant must pay for the cost, unless she is financially unable to pay.

 16) The defendant must complete 200 hours of community service within 24 months. The probation officer will supervise
 the participation in the program by approving the program (agency, location, frequency of participation, etc.). The
 defendant must provide written verification of completed hours to the probation officer.

 17) The defendant must provide the probation officer with access to any requested financial information (including
 unexpected financial gains) and authorize the release of any financial information. The probation office may share financial
 information with the U.S. Attorney's Office.

 18) The defendant must not incur new credit charges or open additional lines of credit without the approval of the
 probation officer unless all criminal penalties have been satisfied.
                            Case 4:18-cr-00618-JM Document 53 Filed 08/12/20 Page 5 of 6
AO 245B (Rev. 09/19)    Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                                Judgment - Page      5     of        6
 DEFENDANT: CIARA BARKLEY
 CASE NUMBER: 4:18-cr-00618-JM-2
                                                CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment              Restitution                     Fine                      AVAA Assessment*           JVTA Assessment**
TOTALS              S 10.00                  S 0.00                       S 2,000.00                 $   0.00                     S 0.00


 D     The determination of restitution is deferred until
                                                          -----
                                                               . An Amended Judgment in a Criminal Case (AO 245C) will be
       entered after such determination.

 D     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned pa~ent, unless specified otherwise in
       the priority or~er or perc~ntage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
       before the Umted States 1s paid.                                                         ·

 Name of Payee                                                   Total Loss***                       Restitution Ordered          Priority or Percentage




TOTALS                                $                           0.00                $                         0.00
                                          ---------                                       ----------

D      Restitution amount ordered pursuant to plea agreement $

D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

!ill   The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       !ill   the interest requirement is waived for the        !ill    fine    D     restitution.

       D the interest requirement for the           D fine             D restitution is modified as follows:

* Amy, VickyVand Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for ictims of Trafficking A.ct of2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 24S8 (Rev. 09/19)
                           Case 4:18-cr-00618-JM Document 53 Filed 08/12/20 Page 6 of 6
                       Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments
                                                                                                           Judgment- Page   _6..___   of       6
DEFENDANT: CIARA BARKLEY
CASE NUMBER: 4:18-cr-00618-JM-2

                                                          SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     ~    Lump sum payment of$           2.010.00             due immediately, balance due

            D      not later than                                  , or
            fiZI   in accordance with    •    C,      •    D,   D E,or       fill F below; or
 B     D Payment to begin immediately (may be combined with                D C,       D D, or     D F below); or
 C     D Payment in equal          _____ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                           (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D Payment in equal        _____ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                                       to commence _____ (e.g., 30 or 60 days) after release from imprisonment to a
                           (e.g., months or years),
            term of supervision; or

 E     D Payment during the term of supervised release will commence within _____ (e.g.• 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
 F     liZI Special instructions regarding the payment of criminal monetary penalties:
             The fine is due immediately to the U.S. District Court Clerk, and any unpaid balance will be payable during
             probation. Beginning the first month of probation, payments will be 10 percent per month of the defendant's
             monthly gross income. The interest is waived.



 Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment ofcriminal mone!aJY penalties is due during
 the period of imprisonment. All criminal mone~ penafties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the cferk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 D    Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                 Joint and Several              Co111=sponding_ Payee,
      (including defendant number)                          Total Amount                   Amount                         1f appropnate




 D    The defendant shall pay the cost of prosecution.

 D    The defendant shall pay the following court cost(s):

 D The defendant shall forfeit the defendant's interest in the following property to the United States:


PaY!!J.ents shall be a_pplied in the following order: (I) assessment, (2) restitution princ!J?al, (3} restitution interest, (4) AVAA assessment,
(SJ fine principal, (6) fine interest, (7) community restitution, (8) NTA assessment, (IJ) penalties, and (10) costs, mcluding cost of
prosecution and court costs.
